Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 1 of 16




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

  _________________________________________________X

  JANNA BERKOVSKY,                                                      CASE NO.:

                 Plaintiff,
                                                                        PLAINTIFF DEMANDS
         v.                                                             A TRIAL BY JURY

  NCL (Bahamas) Ltd., a Bermuda Company,

              Defendant.
  _________________________________________________X

                                            COMPLAINT

       Plaintiff, Janna Berkvosky (hereinafter referred to as “Plaintiff” and/or “Berkovsky”), by and

  through her counsel, Derek Smith Law Group, PLLC, hereby complains of the Defendant NCL

  (Bahamas) Ltd., a Bermuda Company (hereinafter referred to as “Defendant” and/or “NCL”), and

  alleges as follows:

                                        NATURE OF CASE


  1.     This employment discrimination case is about an employer who subjected its female

         employee to relentless harassment, discrimination and retaliation ultimately culminating in

         the unlawful termination of the employee.

  2.     Plaintiff Berkovsky brings this action pursuant to Title VII of the Civil Rights Act of 1964,

         42 U.S.C. 2000e et seq. (“Title VII”).

  3.     Ms. Berkovsky seeks monetary relief to redress Defendant’s unlawful employment

         practices in violation of the Title VII. Additionally, this action seeks to redress Defendant’s

         deprivation of Ms. Berkovsky’s personal dignity and her civil right to pursue equal

         employment opportunities.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 2 of 16




  4.    Throughout the course of her employment, Ms. Berkovsky found herself at the center of a

        hostile work environment as part of a scheme orchestrated by Defendant to unlawfully

        eliminate Ms. Berkovsky and similarly situated employees from their positions.

  5.    Defendant’s unrelenting discrimination against Plaintiff culminated with her unlawful

        termination.

  6.    At bottom, Defendant is liable for subjecting Ms. Berkovsky to a work environment

        infested with relentless discrimination and for wrongfully terminating because of her

        gender.

                                  JURISDICTION AND VENUE

  7.    This is an action for monetary damages and all other appropriate relief as deemed by the

        court, pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e

        et seq. (“Title VII”).

  8.    This Court has jurisdiction of the claims herein pursuant to 28 U.S.C. §§ 1331 and 1343,

        as this action involves federal questions regarding deprivation of Plaintiff’s civil rights

        under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§2000e et seq.

        (“Title VII”).

  9.    Venue is proper in this district pursuant to 28 U.S.C. §1391(b) based upon the fact

        Defendant was located in this judicial district and a substantial part of the events or

        omissions giving rise to this action, including the unlawful employment practices alleged

        herein occurred in this district. Plaintiff was employed by Defendant within Miami,

        Florida, which is located in Miami-Dade County, Florida.


                                 PROCEDURAL PREREQUISITES


  10.   Plaintiff has complied with all statutory prerequisites to file this action.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 3 of 16




  11.      On or about March 30, 2020, Plaintiff dual-filed charges with the Equal Employment

           Opportunity Commission (“EEOC”) and the Florida Commission on Human Relations

           (“FCHR”) against Defendant as set forth herein, Charge number 15D-2020-00784.

  12.      An EEOC filing automatically operates as a dual FCHR filing.

  13.      On or about December 17, 2020, the EEOC issued Plaintiff a Right to Sue Letter.

  14.      This action is being commenced within ninety (90) days of receipt of the EEOC Right to

           Sue Letter.

  15.      This action is being commenced more than one hundred eighty (180) days since the

           inception of Plaintiff’s admirative action against the Defendant.

                                                PARTIES

        11. At all material times, Plaintiff Janna Berkovsky is an individual female who is a resident

           of the State of Florida and resides in Miami-Dade County.

        12. At all material times, Defendant NCL is a Foreign Profit Corporation duly authorized by

           the laws of the State of Florida with offices in Miami-Dade County, Florida.

        13. Defendant NCL is an employer as defined by all laws under which this action is brought

           and employs the requisite number of employees.

        14. At all material times, Defendant NCL employed OLIVER BUTON (hereinafter referred

           to as “BUTON”) as a Director.

        15. At all material times, BUTON held supervisory authority over Plaintiff, controlling

           various tangible aspects of her employment, including but not limited to the power to hire

           and fire Ms. Berkovsky.

                    FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

        16. On or about July 31, 2017, Defendant hired Plaintiff as a “Buyer”.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 4 of 16




     17. In or around December 2017, due to her exceptional work performance in her position,

        Plaintiff received a merit pay increase.

     18. On or about January 18, 2018, because of Plaintiff’s continued success and exceptional

        performance, Defendant promoted Plaintiff to “Service Manager.”

     19. In or around mid-2018, Plaintiff met with Daphne Daniel (hereinafter referred to as

        “DANIEL”) and BUTON to discuss the constant pressures that Plaintiff endured as a

        result of only having one other co-worker helping her in her department. As part of the

        conversation, Plaintiff noted the difference in support staff between her department and

        other departments operated by men that contained more than enough staff to manage the

        workload, and accordingly requested to receive the same support. BUTON ignored

        Plaintiff’s requests and did not attempt to assist with her department’s needs.

     20. After speaking with Plaintiff and DANIEL regarding the lack of support in her

        department, BUTON launched a campaign of retaliation and harassment against Plaintiff.

     21. By means of example and not meant to be an exhaustive list, in or around August 2018,

        Plaintiff was advised by BUTON that she must respond to all e-mails during her vacation

        period in which Plaintiff received paid time off. As Plaintiff was an extremely hard-

        working employee, she did not protest BUTON’s request and did as she was instructed.

     22. Beginning on or about January 20, 2019, through May 2019, Plaintiff repeatedly renewed

        her complaints to BUTON and DANIEL regarding her excessive workload and reiterated

        the need to hire additional employees in order to timely process the sheer volume of work

        in Plaintiff’s department. Specifically, Plaintiff again noted the difference in support staff

        between her department and other departments operated by men and requested to receive
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 5 of 16




        the same support. BUTON again refused to take any steps to respond to Plaintiff’s

        complaints.

     23. On or around May 10, 2019, Plaintiff received an email from BUTON instructing her to

        work faster, as the volume of work that was accumulating. Plaintiff responded by again

        reiterating her request for additional employees to assist with the high volume of work.

        BUTON reassured Plaintiff that she was performing great work, stating, “YOU ARE

        DOING A GREAT JOB AND WOULD NOT HAVE BEEN PROMOTED IF I DID

        NOT THINK YOU WERE CAPABLE.” Plaintiff was again left to fend for herself

        while other departments operated by males contained more than enough support staff and

        were better supported by Defendant.

     24. In or around June 2019, DANIEL submitted a finalized department plan to BUTON with

        an official request to promote Plaintiff to Senior Manager. BUTON approved this

        promotion, and Plaintiff received her second merit-based promotion to Senior Manager.

     25. On or about October 07, 2019, Plaintiff applied for the open “Director of Strategic

        Alliances.”

     26. On or about October 22, 2019, Plaintiff followed up regarding her application to the

        promotion with Defendant’s Human Resources Analyst. The Human Resources Analyst

        stated they were excited by Plaintiff’s interest in the position and forwarded her resume

        to BUTON.

     27. On or about October 22, 2019, Plaintiff interviewed with BUTON and DANIEL for the

        Director of Strategic Alliances position. While interviewing Plaintiff, BUTON brushed

        off Plaintiff’s responses to his interview questions and continuously mentioned to

        Plaintiff that he wanted to her to remain in her current position.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 6 of 16




     28. After the interview, Plaintiff learned that BUTON openly remarked to DANIEL after

        Plaintiff’s interview, “I AM SURPRISED THAT [PLAINTIFF] APPLIED FOR

        THIS POSITION.”

     29. Furthermore, on or about October 28, 2019, Plaintiff was told by DANIEL that BUTON

        stated to her in regard to Plaintiff’s application, “I WANT TO HIRE MORE MEN.”

        DANIEL and Plaintiff Berkovsky understood this to mean that BUTON wanted to hire a

        man for the position of Director of Strategic Alliances. During this same conversation,

        DANIEL further mentioned that the BUTON’s comment was also directed to

        NATACHA MARTENELLO, Human Resources Representative.

     30. On or about December 12, 2019, Plaintiff was called into a meeting with BUTON and

        Human Resources in relation to an investigation of allegations that were brought to the

        attention of Defendant after receiving an anonymous phone call alleging that Plaintiff

        was favoring two companies as part of her position.

     31. On or about December 12, 2019, Plaintiff received a phone call from Human Resources

        Representative MICHELLE HICKS and BUTON advising her that although they could

        not find any wrongdoing by Plaintiff regarding the allegations, her employment with

        Defendant was nonetheless terminated due to poor work performance and lack of

        leadership.

     32. Defendant unlawfully and wrongfully terminated Plaintiff Berkovsky because of her

        sex/gender and in retaliation for her participation in a protected activity, namely

        complaining of sex discrimination.

     33. On or about December 13, 2019, Plaintiff met with former colleague, ERICA

        CRAWFORD, Interim Manager, who stated that during a meeting with BUTON
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 7 of 16




        regarding Plaintiff’s termination, he advised her that HE WANTED TO REPLACE

        THE WOMEN WITH MEN.

     34. The aforementioned facts are just some of the examples of the discrimination Ms.

        Berkovsky suffered. Additionally, Ms. Berkovsky suffered claims a continuous practice

        of discrimination and continuing violations and makes all claims herein under the

        continuing violations doctrine.

     35. Defendant has established a pattern and practice of not only discrimination but also

        retaliation.

     36. As a result of the acts and conduct complained of, Ms. Berkovsky has suffered and will

        continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation

        which such employment entails. Ms. Berkovsky also suffered future pecuniary losses,

        emotional pain, humiliation, suffering, inconvenience, loss of enjoyment of life, and other

        non-pecuniary losses.

     37. Ms. Berkovsky suffers from increased stress and anxiety. Similarly, Ms. Berkovsky has

        trouble sleeping as a result of Defendant’s conduct.

     38. Further, as a result of Defendant’s unlawful employment practices, Ms. Berkovsky felt

        extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

     39. As Defendant’s conduct has been malicious, willful, extreme and outrageous, and with full

        knowledge of the law, Plaintiff respectfully seeks all available damages including but not

        limited to emotional distress, loss wages, back pay, front pay, statutory damages, attorney’s

        fees, costs, interest and punitive damages from Defendant.

     40. Defendant’s actions and conduct were intentional and intended to harm Ms. Berkovsky.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 8 of 16




     41. Ms. Berkovsky has presented factual allegations that would permit any reasonable jury to

         award damages.

     42. At bottom, Defendant is liable for their reckless disregard for Ms. Berkovsky’ personal

         dignity and her civil right to pursue equal employment opportunity.

     43. Ms. Berkovsky has suffered damages as a result of Defendant’s unlawful employment

         practices.

               COUNT I- SEX DISCRIMINATION IN VIOLATION OF TITLE VII

  41. Plaintiff realleges and incorporates by reference each allegation contained in the previous

      paragraphs, and further alleges as follows.

  42. Title VII states in relevant parts as follows: “§ 2000e-2. [Section 703] (a) Employer

      practices It shall be an unlawful employment practice for an employer – (1) to fail or refuse

      to hire or to discharge any individual, or otherwise to discriminate against any individual

      with respect to his compensation, terms, conditions, or privileges of employment, because of

      such individual’s race, color, religion, sex, or national origin.”

  43. Defendant NCL is prohibited under Title VII from discriminating against Plaintiff because of

      her sex/gender with regard to discharge, employee compensation, and other terms, conditions,

      and privileges of employment.

  44. Defendant engaged in unlawful employment practices prohibited by 42 U.S.C. § 2000e et seq.,

      by discriminating against Plaintiff because of her sex/gender.

  45. Defendant NCL’s Employee/Manager/Supervisor BUTON directed repeated discriminatory

      comments to Plaintiff based on her sex/gender, including denying Plaintiff a promotion and

      eventually wrongfully terminating her employment.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 9 of 16




  46. Further, the discriminatory and disparate treatment of Plaintiff included, but was not limited

      to, ignoring Plaintiff’s requests for support while providing such support for her male

      colleagues, refusing to promote Plaintiff despite her exceptional work performance as

      evidenced by multiple merit-based promotions and pay increases, and wrongfully terminating

      Plaintiff after her complaints of sex discrimination while simultaneously expressing his desire

      to hire more men in positions of leadership.

  47. BUTON held a position of authority and supervision over Plaintiff Berkovsky.

  48. The discriminatory actions of Defendant against Plaintiff, as described and set forth above

      constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff to

      adverse employment action on the basis of her sex/gender, Defendant intentionally

      discriminated against Plaintiff with respect to the compensation, terms, conditions, or

      privileges of her employment.

  49. The Defendant's discharge of Plaintiff was, in whole or in part, because she was a woman.

  50. Defendant treated Plaintiff less favorably than similarly situated employees outside the

      protected class.

  51. Furthermore, Defendant, by and through its agents, permitted the discrimination against

      Plaintiff by failing to take corrective action and otherwise prevent BUTON’s sexual

      harassment after Plaintiff directly reported the sexual harassment to each.

  52. Defendant NCL was notified about and was otherwise aware of the discrimination directed at

      Ms. Berkovsky by Defendant’s employee, BUTON, based on her sex/gender, and Defendant

      NCL failed to take appropriate corrective action.

  53. Defendant NCL violated Title VII by unlawfully discharging and discriminating against Ms.

      Berkovsky based on her sex/gender, of which the Defendant was fully aware.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 10 of 16




  54. As a result of her sex/gender, Defendant NCL subjected and permitted its employees to expose

      Plaintiff to discrimination and unlawful discharge.

  55. As a direct and proximate result of Defendant’s intentional discriminatory conduct in violation


      of Title VII, Plaintiff has suffered and will continue to suffer financial and economic damages

      in the form of lost wages (front and back pay) and lost benefits. Plaintiff has also suffered

      and will continue to suffer emotional distress, mental anguish, loss of dignity, and other

      intangible damages. Plaintiff accordingly demands lost economic damages, lost wages, back

      pay, interest, front pay, the value and/or economic impact of lost benefits, and compensatory

      damages.

  56. Defendant NCL’s actions were knowing, intentional, willful, malicious, and in reckless

      disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

      damages in addition to compensatory damages.

  57. Conduct of Defendant NCL and/or its agents deprived Plaintiff of her statutory rights

      guaranteed under Title VII.

  58. Plaintiff Berkovsky has been damaged by the illegal conduct of Defendant.

                                COUNT II-
             HOSTILE WORK ENVIRONMENT IN VIOLATION OF TITLE VII

  59. Plaintiff realleges and incorporates by reference each allegation contained in the previous

      paragraphs, and further alleges as follows.

  60. Title VII states in relevant parts as follows: “§ 2000e-2. [Section 703] (a) Employer

      practices It shall be an unlawful employment practice for an employer – (1) to fail or refuse

      to hire or to discharge any individual, or otherwise to discriminate against any individual

      with respect to his compensation, terms, conditions, or privileges of employment, because of

      such individual’s race, color, religion, sex, or national origin.”
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 11 of 16




  61. Defendant NCL is prohibited under Title VII from creating a hostile work environment based

      on Plaintiff’s gender/sex with regard to discharge, employee compensation, and other terms,

      conditions, and privileges of employment.

  62. Ms. Berkovsky was subject to unwelcomed, offensive, and sexually harassing conduct during

      her employment with Defendant NCL by BUTON in the form of repeatedly ignoring

      Plaintiff’s requests for support while providing such support for her male colleagues, refusing

      to promote Plaintiff despite her exceptional work performance as evidenced by multiple merit-

      based promotions and pay increases, and wrongfully terminating Plaintiff after her complaints

      of sex discrimination.

  63. Furthermore, Defendant NCL’s Employee/Manager/Supervisor BUTON repeatedly directed

      harassing comments to Plaintiff based on her sex/gender throughout her employment,

      including while denying Plaintiff a promotion and after eventually wrongfully terminating

      her employment.

  64. BUTON held a position of authority and supervision over Plaintiff Berkovsky.

  65. Defendant’s conduct occurred because of Plaintiff’s legally protected characteristic, her

      sex/gender, and the conduct was severe or pervasive enough to make a reasonable person of

      the same legally protected class believe that the conditions of employment were altered, and

      that the working environment was intimidating, hostile or abusive.

  66. The harassing actions of Defendant against Plaintiff, as described and set forth above

      constitute an adverse employment action for purposes of Title VII. In subjecting Plaintiff to

      adverse employment action on the basis of her sex/gender, Defendant intentionally

      discriminated against Plaintiff with respect to the compensation, terms, conditions, or

      privileges of her employment.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 12 of 16




  67. The harassing conduct was directly connected to Ms. Berkovsky’s sex/gender.

  68. Plaintiff did not welcome Defendant’s discriminatory conduct or comments.

  69. When Ms. Berkovsky voiced her objections to this harassing and discriminatory treatment to

      Human Resources, not only did Defendant fail to address her concerns, but they also continued

      the pattern of discrimination by making further discriminatory comments.

  70. Defendant NCL was notified about and was otherwise aware of the sexually harassing and

      discriminatory conduct directed at Ms. Berkovsky by Defendant’s employee, BUTON, and

      Defendant NCL failed to take appropriate corrective action.

  71. Defendant, by and through its agents, permitted the unwelcomed, offensive, and sexually

      harassing conduct by failing to take corrective action and otherwise prevent BUTON’s sexual

      harassment after Plaintiff directly reported the sexual harassment.

  72. At all times relevant, Defendant, by and through its employees, intended to unlawfully create

      a hostile work environment in the terms and conditions of her employment because of her

      sex/gender, and Defendant did unlawfully subject Plaintiff to a hostile work environment in

      the terms and conditions of her employment because of her sex/gender in violation of Title

      VII.

  73. As a result of her gender/sex, Defendant NCL subjected and permitted its employees to expose

      Plaintiff to a sexually-hostile work environment and unlawful discharge.

  74. Defendant violated Title VII by unlawfully discharging and sexually harassing Plaintiff based

      her gender/sex, of which the Defendant was fully aware.

  75. Defendant abused its supervisory authority over Plaintiff by creating a hostile work

      environment. A reasonable person subjected to Ms. Berkovsky’s working environment would

      believe Defendant’s conduct was severe or pervasive enough to have altered the terms and
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 13 of 16




      conditions of employment and render the working environment intimidating, hostile or

      abusive.

  76. As a direct and proximate result of Defendant’s intentional discriminatory conduct in violation


      of Title VII, Plaintiff has suffered and will continue to suffer financial and economic damages

      in the form of lost wages (front and back pay) and lost benefits. Plaintiff has also suffered

      and will continue to suffer emotional distress, mental anguish, loss of dignity, and other

      intangible damages. Plaintiff accordingly demands lost economic damages, lost wages, back

      pay, interest, front pay, the value and/or economic impact of lost benefits, and compensatory

      damages.

  77. Defendant NCL’s actions were knowing, intentional, willful, malicious, and in reckless

      disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

      damages in addition to compensatory damages.

  78. Conduct of Defendant NCL and/or its agents deprived Plaintiff of her statutory rights

      guaranteed under Title VII.

  79. Plaintiff Berkovsky has been damaged by the illegal conduct of Defendant.

                  COUNT III - RETALIATION IN VIOLATION OF TITLE VII

  80. Plaintiff realleges and incorporates by reference each allegation contained in the previous

      paragraphs, and further alleges as follows.

  81. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. 2000e-3(a) provides that it

      shall be unlawful employment practice for an employer: “(1) to . . . discriminate against any

      of his employees . . . because she has opposed any practice made an unlawful employment

      practice by this subchapter, or because she has made a charge, testified, assisted or
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 14 of 16




      participated in any manner in an investigation, proceeding, or hearing under this

      subchapter.”

  82. Defendant is prohibited under Title VII from retaliating against Plaintiff because she engaged

      in a protected activity, namely reporting and complaining of discrimination and harassment,

      with regard to discharge, employee compensation, and other terms, conditions, and privileges

      of employment.

  83. Defendant NCL engaged in unlawful employment practice prohibited by Title VII by

      retaliating against Plaintiff with respect to the terms, conditions, or privileges of employment

      because of her opposition to the unlawful employment practices of Defendant NCL.

  84. Plaintiff Berkovsky reported the ongoing sexual harassment to Defendant NCL’s Human

      Resources, namely Mr. BUTON, to no avail.

  85. Plaintiff opposed discriminatory conduct by Defendant which is prohibited by Title VII when

      she complained to Defendant about the sex/gender discrimination and hostile work

      environment that she was subjected to as described and set forth above.

  86. Plaintiff’s complaints involved Defendant’s unlawful and discriminatory actions and therefore


      constituted protected activity under Title VII.

  87. At all times relevant, Plaintiff acted in good faith and with the objective and subjective

      belief that violations of Title VII by Defendant NCL’s employees had occurred.

  88. Ms. Berkovsky complained of her supervisor’s refusal to grant her sufficient support staff as

      it had done with her male counterparts and refusal to grant her a promotion based on her

      sex/gender.
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 15 of 16




  89. At all times relevant, the unlawful retaliation by Defendant employees against Plaintiff in

       the terms and conditions of her employment occurred because she opposed a practice made

       unlawful by Title VII and would not have occurred but for that opposition.

  90. At all times relevant, Defendant NCL’s employees intended to unlawfully retaliate against

       Ms. Berkovsky in the terms and conditions of her employment in violation of Title VII because

       she opposed a practice made unlawful by Title VII, and Defendant NCL unlawfully terminated

       Ms. Berkovsky because of that opposition.

  91. At all material times, the employer exhibiting retaliatory conduct against Plaintiff possessed

       the authority to affect the terms, conditions, and privileges of Plaintiff’s employment with the

       Defendant.

   92. Conduct of Defendant and/or its agents deprived Plaintiff of her statutory rights guaranteed

       under federal law.

  93. Plaintiff has been damaged by the illegal conduct of Defendant.

                                       PRAYER FOR RELIEF

          WHEREFORE, Plaintiff demands judgment against Defendant in an amount to be

  determined at the time of trial, plus interests, including but not limited to all emotional distress and

  economic damages, punitive damages, liquidated damages, attorney’s fees, costs, disbursements

  of action; and for such other relief as the Court deems just and proper.

                                                JURY DEMAND

          Plaintiff demands a trial by jury for the claims set forth in the complaint.


  Dated: Miami, Florida
         March 16, 2021
                                                         Respectfully submitted,
Case 1:21-cv-21031-DPG Document 1 Entered on FLSD Docket 03/16/2021 Page 16 of 16




                                           DEREK SMITH LAW GROUP, PLLC
                                           Attorneys for Plaintiff

                                         /s/________________________
                                           Lauren Tobin, Esq.
                                           Florida Bar No. 1024850
                                           Lauren@dereksmithlaw.com
                                           701 Brickell Avenue, Suite 1310
                                           Miami, FL 33131
                                           Tel: (305) 946-1884
                                           Fax: (305) 503-6741
                                           lauren@dereksmithlaw.com
